Citation Nr: 1204228	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-37 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for service connected plantar fasciitis of the left foot, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for service connected plantar fasciitis of the right foot, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1981 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for plantar fasciitis of the right foot and assigned a 10 percent disability rating, effective January 29, 2007.  It denied a rating in excess of 10 percent for service connected plantar fasciitis of the left foot.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A Veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability. Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a Veteran's statements) of a possible increase in disability since the last examination. Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The Veteran was afforded a VA/QTC examination in July 2007.  VA treatment records, as recent as August 2008, showed that the Veteran continued to complain about constant bilateral foot pain and sought podiatry treatment.  In an October 2009 statement, the Veteran reported that his left foot was severely painful at times.  In November 2009, the Veteran's representative contended that the Veteran should be afforded an updated VA podiatry examination.  Given the amount of time that has elapsed and the suggestion of worsening symptomatology since the last examination a new examination is needed.  

Additionally, the most recent VA treatment records in claims file or virtual VA are from September 2009 and the last request for treatment records was in October 2009.  It appears that the Veteran was receiving regular periodic VA outpatient treatment.  Updated VA treatment records are needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the period since October 2009 and associate them with the claims folder.  

2.  After associating updated VA treatment records with the claims folder, the Veteran should be scheduled for a VA examination to determine the current severity of plantar fasciitis in each foot.  

The claims folder should be reviewed by the examiner.  

For each foot, the examiner should report all manifestations of plantar fasciitis.

For each foot, the examiner should provide an assessment as to whether the overall impairment attributable to the service-connected plantar fasciitis is mild, moderate, moderately severe, or severe; and should provide reasons for this assessment.

The examiner should also provide opinions as to whether there is actual loss of use of either foot, or whether the disability is so severe that the Veteran would be equally well served by amputation with a prosthetic in place.

3.  If the benefits sought on appeal are not fully granted, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


